           Case 2:20-cv-01748-GMN-VCF Document 29 Filed 11/13/20 Page 1 of 2




 1   NICHOLAS J. SANTORO, ESQ.
     Nevada Bar No. 532
 2   OLIVER J. PANCHERI, ESQ.
     Nevada Bar No. 7476
 3
     SANTORO WHITMIRE
 4   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 5   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: nsantoro@santoronevada.com
 6             opancheri@santoronevada.com
 7
     Attorneys for Defendant Caesars Holdings, Inc. f/k/a
 8   Caesars Entertainment Corporation

 9                               UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11
     ROBERT ANTHONY LAY,                                Case No.: 2:20-cv-01748-GMN-VCF
12
                   Plaintiffs,                          JOINT STIPULATION AND ORDER TO
13                                                      EXTEND TIME FOR PLAINTIFF TO
     v.                                                 RESPOND TO CAESARS’ MOTION TO
14                                                      DISMISS [ECF No. 24]
15   CAESARS ENTERTAINMENT
     CORPORATION,                                                  (FIRST REQUEST)
16
                   Defendants.
17

18          WHEREAS Plaintiff Robert Anthony Lay (“Plaintiff”) filed his Complaint against

19   Defendant Caesars Entertainment Corporation on July 20, 2020 in the Circuit Court for Baltimore

20   City, Maryland, Case No. 24C20003055 [ECF No. 2];

21          WHEREAS Defendant Caesars Holdings, Inc. f/k/a Caesars Entertainment Corporation

22   (“Caesars”) filed a Notice of Removal on September 15, 2020 removing the case to the United

23   States District Court for the District of Maryland, Case No. 1:20-cv-02674-DKC [ECF No. 1];

24          WHEREAS the parties filed a Joint Motion for Transfer of Action to the United States

25   District Court for the District of Nevada, Northern Division, and Incorporated Memorandum of

26   Law on September 15, 2020 (the “Joint Motion to Transfer”) [ECF No. 7];

27


                                                  -1-
           Case 2:20-cv-01748-GMN-VCF Document 29 Filed 11/13/20 Page 2 of 2




 1          WHEREAS the Joint Motion to Transfer was granted [ECF No. 11] and the case was
 2   transfer to the United States District Court for the District of Nevada on September 21, 2020, Case
 3   No. 2:20-cv-01748-GMN-VCF [ECF No. 14];
 4          WHEREAS Caesars’ filed its Motion to Dismiss on October 30, 2020 [ECF Nos. 24];
 5          WHEREAS the deadline for Plaintiff to respond to Caesars’ Motion to Dismiss is currently
 6   November 13, 2020;
 7          WHEREAS Plaintiff requires an additional three (3) days to file its response to Caesars’
 8   Motion to Dismiss due to conflicts with counsel’s own schedule;
 9          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel
10   for the named parties hereto, that the time for Plaintiff to respond to Caesars’ Motion to Dismiss
11   is now extended to November 16, 2020.
12    DATED this 12th day of November, 2020.           DATED this 12th day of November, 2020.

13   THE VERSTANDIG LAW FIRM, LLC                      SANTORO WHITMIRE
14
     /s/ Maurice Verstandig                            /s/ Oliver J. Pancheri
15   MAURICE VERSTANDIG, ESQ.                          NICHOLAS J. SANTORO. ESQ.
     Nevada Bar No. 15346                              Nevada Bar No. 532
16   1452 W. Horizon Ridge Pkwy, Suite 665             OLIVER J. PANCHERI, ESQ.
     Henderson, Nevada 89012                           Nevada Bar No. 7476
17   Tel.: (301) 444-4600 / Fax: (301) 444-4600        10100 W. Charleston Blvd., Suite 250
     Email: mac@mbvesq.com                             Las Vegas, Nevada 89135
18
                                                       Tel.: (702) 948-8771 / Fax: (702) 948-8773
19   Attorneys for Plaintiff Robert Anthony Lay        Email: nsantoro@santoronevada.com
                                                               opancheri@santoronevada.com
20
                                                       Attorneys for Defendant Caesars Holdings,
21                                                     Inc. f/k/a Caesars Entertainment Corporation
22
     IT IS SO ORDERED.
23

24   Dated this ____
                13 day of November, 2020

25

26   ___________________________
27   Gloria M. Navarro, District Judge
     UNITED STATES DISTRICT COURT

                                                    -2-
